DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed August 2nd 2021, claims 1-18 are pending for examination with a January 31st 2017 priority date under 35 USC §120 and 35 USC §371.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art
against the later invention.

Claims 1-18 are rejected under 35 U.S.C. §103 as being unpatentable over Yokomitsu et al. (US 2009/0002517), hereinafter Yokomitsu, and in view of Wilson et al. (US 2016/0357420), hereinafter Wilson, and further in view of Ohkubo (US 6,668,077), hereinafter Ohkubo.

Claim 1
“a touch screen” Wilson [0009] discloses “touch screen display”;

“a camera module” Yokomitsu [0146] discloses “[a] dynamic camera color correction device”;

“a communication module configured to communicate with a second electronic device” Wilson [0467] teaches  communication to a second electronic device, such as Bluetooth and Near Field Communication;

“a processor configured to: control the camera to obtain an image by photographing the second electronic device, the image comprising: a first screen image that is displayed on a display of the second electronic device, the first screen image comprising a color pattern including a plurality of colors” Yokomitsu [0006] teaches a specific color pattern is used, once photographed by an installed camera in order to correct the individual difference between cameras and the lighting environment;
 
“an external background of the second electronic device; display, on the touch screen, at least one screen image, based on the first screen image and the external background that are included in the image” Yokomitsu [0146] discloses “a background extraction portion which extracts a background image from the color-corrected image” and Yokomitsu [0155] discloses “background images from the image stored in the first buffer… a group 2 of background images from the image stored in the second buffer”;”

“identify a second screen image among the at least one screen image based on a user input on the touch screen, the second screen image being to be displayed on the display of the second electronic device” Ohkubo claim 6 recites “an image received or outputted by the second device”;
“control the communication module to transmit, to the second electronic device, information of the second screen image obtained by the first electronic device” Wilson [0467] teaches  communication to a second electronic device, such as Bluetooth and Near Field Communication.

Yokomitsu, Wilson, and Ohkubo disclose analogous art. However, Yokomitsu does not spell out the “communicate with a second device” and “second device image” as recited above. These features are disclosed in Wilson and Ohkubo respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Wilson and Ohkubo into Yokomitsu to enhance its image transmitting functions.

Claim 2
“obtain ambient information of the external background of the second electronic device, using the color pattern included in the first screen image displayed on the display of the second electronic device, and obtain the at least one screen image, using the obtained ambient information” Yokomitsu [0006] teaches a specific color pattern is used, once photographed by an installed camera in order to correct the individual difference between cameras and the lighting environment; the “lighting environment” is the ambient information as claimed. 

Claim 3
“determine an ambient color by comparing the color pattern included in the first screen image displayed on the display of the second electronic device, with any one or any combination of an ambient brightness of the second electronic device, the skin color of a user, a pattern of clothes worn by the user, or a color of the clothes worn by the user, and obtain the at least one screen image, based on the determined ambient color” Yokomitsu [0155] discloses “background images from the image stored in the first buffer… a group 2 of background images from the image stored in the second buffer; and the color comparison portion detects pixel information of the background image group 1 and the background image group 2 and performs the color comparison based on a change in pixel information of the background image group 2 and the background image group 2”.

Claim 4
“determine wearing information comprising any one or any combination of a position, a direction, and an inclination angle of the second electronic device by comparing the color pattern included in the first screen image displayed on the display of the second electronic device, with a reference pattern that is stored in the first electronic device; and obtain the at least one screen image, based on the determined wearing information” Yokomitsu [0148] teaches background image associated with color information and position information of the background image.

Claim 5
“obtain a background of the at least one screen image, using the obtained ambient information, and obtain an object contrasting with the background, to be displayed in the obtained background” Wilson [0122] teaches visual impact that includes brightness, transparency, saturation, contrast, or other visual property.

Claim 6
“a global positioning system (GPS) module, wherein the processor is further configured to: obtain additional information, based on location information that is received through the GPS module, and obtain the at least one screen image comprising an image related to the additional information” Wilson [0116] discloses “Global Positioning System (GPS)” indicating at least location information.

Claim 7
“wherein the additional information comprises any one or any combination of event information, weather information, country information, time information, season information, and fashion information, related to the location information” Wilson [0116] discloses “Global Positioning System (GPS)”. The weather or time etc. information is inherently disclosed in Wilson GPS.
Claim 8
“display the second screen image on the touch screen; and adjust a size or shape of the second screen image, based on a touch input to the displayed second screen image” Wilson [0351] teaches the size of the daytime and nighttime portions of the display may be adjusted, relative to daytime hours at the current location and date, and Wilson [0798] teaches interface resizing.

Claim 9
“wherein the second electronic device comprises a smart watch, and the at least one screen image includes a watch face” Wilson [0004] discloses “smart watch” and Wilson [0811] discloses “watch face”.

Claims 10-18
Claims 10-18 are rejected for the similar rationale given for claims 1-9 respectively.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175